  Case: 1:17-md-02804-DAP Doc #: 3103 Filed: 01/27/20 1 of 1. PageID #: 481909



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                     )   MDL 2804
 OPIATE LITIGATION                                )
                                                  )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                        )
                                                  )   Judge Dan Aaron Polster
 All Cases                                        )
                                                  )   NOTICE DISCLOSING ASSISTANT
                                                  )

       The Court hereby gives notice to the parties as follows. The current MDL Law Clerk’s

term will expire on January 31, 2019. In order to retain his experience and expertise on the National

Prescription Opiate Litigation, and with the approval of the Court, Special Master Cohen has hired

Scott Loge to assist with legal research and drafting and provide consultation when appropriate.

His contact information is:

Andrew Scott Loge
1380 Clarence Ave., Apt. 6
Lakewood, OH 44107
216-282-7368
A.Scott.Loge@outlook.com

       Mr. Loge will report directly to Special Master Cohen. Mr. Loge will submit his monthly

bills to the Special Master for his authorization, and the parties will split his approved costs 50-50.

The Court files this notice to ensure transparency.

               IT IS SO ORDERED.




                                                   /s/ Dan Aaron Polster January 27, 2020
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE
